        Case: 1:20-cv-01624 Document #: 1 Filed: 03/06/20 Page 1 of 12 PageID #:1




                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                              )
SOUTHWEST AREAS HEALTH AND                                 )
WELFARE FUND; and                                          )
CHARLES A. WHOBREY, as Trustee,                            )
                                                           )
                                Plaintiffs,                )     Case No. 20-cv-01624
                                                           )
                     v.                                    )     Judge
                                                           )
THE HARTY PRESS, INC.                                      )     Magistrate Judge
a Connecticut corporation;                                 )
GEORGE R. PLATT, an individual;                            )
MICHAEL F. PLATT, an individual; and                       )
ROBERT J. GRAHAM, an individual,                           )
                                                           )
                                Defendants.                )

                                               COMPLAINT

          Plaintiffs, Central States, Southeast and Southwest Areas Health and Welfare Fund (the

“Fund”) and Charles A. Whobrey., one of the Fund’s present trustees, allege as follows:

                                          JURISDICTION AND VENUE

          1.         This action is brought and maintained in accordance with the provisions of the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., and is a

suit for breach of fiduciary duty and to recover employer contributions owed to the Fund by

Defendants.

          2.         This Court has jurisdiction over this action under section 502(e)(1) of ERISA, 29

U.S.C. § 1132(e)(1).

          3.         Venue lies in this Court under section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2),

in that the Fund is an “employee benefit plan” as that term is defined in ERISA and is administered

at its principal place of business in Chicago, Illinois. Venue is also proper in this Court pursuant




TM:592026 / 20110005 / 3/6/20                        -1-
        Case: 1:20-cv-01624 Document #: 1 Filed: 03/06/20 Page 2 of 12 PageID #:2




to the forum selection clause contained in the Fund’s Trust Agreement, which designates this

district as the appropriate forum for lawsuits to collect unpaid contributions.

                                                 PARTIES

          4.         The Fund is an employee benefit plan and trust, with its principal office located at

8647 W. Higgins Rd. in Chicago, Illinois.

          5.         The Fund is primarily funded by contributions remitted by multiple participating

employers pursuant to negotiated collective bargaining agreements with local unions affiliated

with the International Brotherhood of Teamsters (“IBT”) on behalf of employees of those same

employers. All principal and income from such contributions and investments thereof is held and

used for the exclusive purpose of providing health and welfare benefits to participants and

beneficiaries of the Fund and paying the administrative expenses of the Fund.

          6.         Plaintiff Charles A. Whobrey is a trustee and “fiduciary” of the Fund as that term

is defined in ERISA. Pursuant to section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), Charles A.

Whobrey is authorized to bring this action on behalf of the Fund and its participants and

beneficiaries in his capacity as a trustee and fiduciary.

          7.         Defendant The Harty Press, Inc. (“Harty Press”) is a corporation organized under

the laws of the State of Connecticut. Harty Press is an “employer” and a “party-in-interest” as

those terms are defined by sections 3(5) and 3(14)(C) of ERISA, 29 U.S.C. §§ 1002(5) and

1002(14)(C).

          8.         Defendant George R. Platt (“George”) has been at all time relevant and continues

to be the President of Harty Press.

          9.         Defendant Michael F. Platt (“Michael”) has been at all times relevant and continues

to be the Secretary of Harty Press.




TM:592026 / 20110005 / 3/6/20                        -2-
        Case: 1:20-cv-01624 Document #: 1 Filed: 03/06/20 Page 3 of 12 PageID #:3




          10.        Defendant Robert J. Graham (“Robert”) has been at all times relevant and continues

to be the Comptroller of Harty Press.

                                    BACKGROUND INFORMATION

          11.        Graphics Communication Local No. 1-L (“Local 1”) of the Graphic

Communications Conference, an International Brotherhood of Teamsters affiliated union, is a

labor organization which represents, for the purpose of collective bargaining, certain employees

of Harty Press and employees of other employers in the printing and publishing industry.

          12.        During all relevant times, Harty Press and Local 1 have been parties to a collective

bargaining agreement pursuant to which Harty Press has been required to make contributions to

the Fund on behalf of certain of its covered employees.

          13.        Harty Press and Local 1 are also parties to a Participation Agreement which requires

Harty Press to pay contributions to the Fund on behalf of its covered employees.

          14.        The Fund and Harty Press are also parties to a Participation Agreement which

requires Harty Press to pay contributions to the Fund on behalf of its non-bargaining unit

employees at the same rate as its covered employees.

          15.        Harty Press agreed to be bound by the terms of the Fund Trust Agreement (the

“Trust Agreement”) and all rules and regulations promulgated by the Trustees under said Trust

Agreement.

          16.        Under Article III, Section 1 of the Trust Agreement, Harty Press was required to

“remit continuing and prompt Employer Contributions to the [Fund] as required by the applicable

collective bargaining agreement, participation agreement, this Agreement and/or other written

agreement to which the Employer is a party, applicable law and all rules and requirements for

participation by Employers in the Fund as established and interpreted by the Trustees in

accordance with their authority ...”


TM:592026 / 20110005 / 3/6/20                        -3-
        Case: 1:20-cv-01624 Document #: 1 Filed: 03/06/20 Page 4 of 12 PageID #:4




          Article XI, Section 4 of the Trust Agreement provides that:

          Non-Payment by an Employer of any moneys due shall not relieve any other
          Employer from its obligation to make payment. In addition to any other
          remedies to which the parties may be entitled, an Employer shall be
          obligated to pay interest on any Employer Contributions from the date when
          the payment was due to the date when the payment is made, together with
          all expenses of collection incurred by the Trustees, including, but not
          limited to attorneys’ fees and such fees for late payment as the Trustees
          determine and as are permitted by law. The interest payable by an
          Employer, in accordance with the preceding sentence, shall be computed
          and charged to the Employer (a) at an annualized interest rate equal to two
          percent (2%) plus the prime interest rate established by JPMorgan Chase
          Bank, NA for the fifteenth (15th) day of the month for which the interest is
          charged, or (b) at an annualized interest rate of 7.5% (whichever is greater).
          Any judgment against an Employer for Employer Contributions owed to
          this Fund shall include the greater of (a) a doubling of the interest computed
          and charged in accordance with this section or (b) single interest computed
          and charged in accordance with this section plus liquidated damages in the
          amount of 20% of the unpaid Employer Contributions. The interest rate
          after entry of a judgment against an Employer for contributions and/or other
          amounts due shall be due from the date the judgment is entered until the
          date of payment, shall be computed and charged to the Employer on the
          entire judgment balance (a) at an annualized interest rate equal to two
          percent (2%) plus the prime interest rate established by JP Morgan Chase
          Bank, NA for the fifteenth (15th) day of the month for which the interest is
          charged, or (b) at an annualized rate of 7.5% (whichever is greater), and
          such interest shall be compounded annually.

                                          STATUTORY AUTHORITY

          17.        Section 515 of ERISA, 29 U.S.C. § 1145, provides:

                     Every employer who is obligated to make contributions to a
                     multiemployer plan under the terms of the plan or under the terms
                     of a collectively bargained agreement shall, to the extent not
                     inconsistent with law, make such contributions in accordance with
                     the terms and conditions of such plan or such agreement.

          18.        Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2) provides:

                     In any action under this subchapter by a fiduciary for or on behalf
                     of a plan to enforce section 1145 of this title in which a judgment in
                     favor of the plan is awarded, the court shall award the plan –

                     (A)        the unpaid contributions,




TM:592026 / 20110005 / 3/6/20                           -4-
        Case: 1:20-cv-01624 Document #: 1 Filed: 03/06/20 Page 5 of 12 PageID #:5




                     (B)        interest on the unpaid contributions,

                     (C)        an amount equal to the greater of--

                                (i)    interest on the unpaid contributions, or

                                (ii)   liquidated damages provided for under the plan in an
                                       amount not in excess of 20 percent (or such higher
                                       percentage as may be permitted under Federal or
                                       State law) of the amount determined by the court
                                       under subparagraph (A),

                     (D)        reasonable attorney’s fees and costs of the action, to be paid
                                by the defendant, and

                     (E)        such other legal or equitable relief as the court deems
                                appropriate.

                     For purposes of this paragraph, interest on unpaid contributions shall
                     be determined by using the rate provided under the plan, or, if none,
                     the rate prescribed under section 6621 of Title 26.

          19.        Section 409(a) of ERISA, 29 U.S.C. § 1109(a) provides:

                     Any person who is a fiduciary with respect to a plan who breaches
                     any of the responsibilities, obligations, or duties imposed upon
                     fiduciaries by this title shall be personally liable to make good to
                     such plan any losses to the plan resulting from each such breach and
                     to restore to such plan any profits of such fiduciary which may have
                     been made through use of assets of the plan by the fiduciary, and
                     shall be subject to such other equitable or remedial relief as the court
                     may deem appropriate, including removal of such fiduciary.

          20.        Section 502(g)(1) of ERISA, 29 U.S.C. § 1132(g)(1) provides:

                     In any action under this title (other than an action [to enforce §515])
                     by a participant, beneficiary, or fiduciary, the court in its discretion
                     may allow a reasonable attorney’s fee and costs of action to either
                     party.

                                COUNT I – DELINQUENT CONTRIBUTIONS

          21.        Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 20 of this Complaint as though fully set forth herein.




TM:592026 / 20110005 / 3/6/20                            -5-
        Case: 1:20-cv-01624 Document #: 1 Filed: 03/06/20 Page 6 of 12 PageID #:6




          22.        The Fund relies upon participating employers to self-report the work history of

eligible employees. The self-reporting system requires participating employers to identify those

employees for whom contributions are owed and requires the employers to identify the weeks

worked by the covered employees. Based upon the employee work history reported by the

employers, the Fund bills the employers for contributions.

          23.        Under this self-reporting system, participating employers initially establish a base

group of employees for whom contributions are due. Thereafter, the employer is required to notify

the Fund on a monthly basis of any of the changes in the employment status of individuals covered

by the collective bargaining agreement or Participation Agreements (i.e. layoffs, new hires,

terminations, etc.). The Fund relies on these reports submitted by employers to prepare a monthly

contributions bill that is sent to the employer. If no changes are reported by the employer, the Fund

assumes the same employees are still working and bills the employer accordingly.

          24.        Harty Press reported work history for its employees to the Fund for the periods of

October 27, 2019 through November 30, 2019 and December 29, 2019 through January 25, 2020,

and Harty Press has not subsequently reported any changes in the employment status of any

individuals covered by the collective bargaining agreement or Participation Agreements.

          25.         Harty Press has breached the provisions of ERISA, the collective bargaining

agreement, the Participation Agreements and the Trust Agreement by: a) failing to pay the

contributions (and interest due thereon) owed to the Fund based upon the employee work history

reported to the Fund by Harty Press for the period of October 27, 2019 through January 25, 2020,

and b) by failing to pay the interest on the contributions owed by Harty Press for the months of

July 2019 through October 2019 that is due as a result of the failure of Harty Press to timely pay

contributions to the Fund for those months.




TM:592026 / 20110005 / 3/6/20                        -6-
        Case: 1:20-cv-01624 Document #: 1 Filed: 03/06/20 Page 7 of 12 PageID #:7




          26.        Despite demands that Harty Press perform its statutory and contractual obligations

with respect to making contributions to the Fund, Harty Press has neglected and refused to pay the

amounts that are due as a consequence of the conduct set forth in paragraph 25. In light of Harty

Press’s assertion that its failure to pay its contributions from July through October 2019 on time

and its failure to pay its uncontested contribution liability to the Fund for the period after October

26, 2019, is a result of insufficient funds, the Fund believes that Harty Press will fail to timely

remit contribution payments that come due after the date this Complaint is filed.

          27.        Harty Press owes the Fund $176,964.79 for unpaid contributions and interest as a

result of the conduct set forth in paragraph 25 and amounts that are not known for the period

subsequent to the filing of this Complaint.

          WHEREFORE, Plaintiffs request the following relief:

          (a)        A judgment against Harty Press in favor of the Fund, pursuant to section 502(g)(2)

of ERISA, 29 U.S.C. § 1132(g)(2), for:

                     (i)        the unpaid contributions owed to the Fund by Harty Press through the date

                                of judgment;

                     (ii)       interest on the unpaid contributions computed and charged at the greater of

                                (a) an annualized interest rate equal to two percent (2%) plus the prime

                                interest rate established by JPMorgan Chase Bank, NA for the fifteenth

                                (15th) day of the month for which the interest is charged, or (b) an

                                annualized interest rate of 7.5%;

                     (iii)      an amount equal to the greater of interest on the unpaid contributions or

                                liquidated damages of 20% of the unpaid contributions; and

                     (iv)       attorney’s fees and costs.




TM:592026 / 20110005 / 3/6/20                            -7-
        Case: 1:20-cv-01624 Document #: 1 Filed: 03/06/20 Page 8 of 12 PageID #:8




          (b)        Post-judgment interest computed and charged on the entire balance of the judgment

at the greater of (i) an annualized interest rate equal to two percent (2%) plus the prime interest

rate established by JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which

the interest is charged, or (ii) at an annualized interest rate of 7.5%, and with said interest to be

compounded annually; and

          (c)        For such further or different relief as this Court may deem proper and just.

                                COUNT II – BREACH OF FIDUCIARY DUTY

          28.        Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 27 of this Complaint as though fully set forth herein.

          29.        Pursuant to the collective bargaining agreement between Harty Press and Local 1,

effective September 1, 2019, Harty Press was authorized to make a weekly deduction from each

covered employee’s paycheck for the employee component of the weekly contribution rate in the

amount of $43.00 for employee only coverage, $55.75 for employee and child coverage, $87.15

for employee and spouse coverage, and $121.13 for employee and family coverage (“Bargaining

Unit Employee Contributions”).

          30.        Upon information and belief, Harty Press made weekly deductions from each non-

bargaining unit employee’s paycheck for the employee component of the weekly contribution rate

in amounts equal to the Bargaining Unit Employee Contribution (“Non-Bargaining Unit Employee

Contributions” together with Bargaining Unit Employee Contributions are “Employees’

Contributions”).

          31.        Upon information and belief, Harty Press deducted the agreed-upon Employees’

Contributions each week from its employee’s paychecks for the period of October 27, 2019

through January 25, 2020 and has continued to do so after January 25, 2020.




TM:592026 / 20110005 / 3/6/20                        -8-
        Case: 1:20-cv-01624 Document #: 1 Filed: 03/06/20 Page 9 of 12 PageID #:9




          32.        After their withholding by Harty Press, the Employees’ Contributions became

“plan assets” within the meaning of 29 C.F.R. § 2510.3–102(a).

          33.        Upon information and belief, Defendants George, Michael, and/or Robert exercised

control over what payments were made by Harty Press from October 27, 2019 through the present.

After October 27, 2019, Defendants George, Michael and/or Robert failed to pay the Employees’

Contributions to the Fund and instead directed that the withheld amounts be disbursed to

persons/entities other than the Fund and/or retained by Harty Press.

          34.        Defendants George, Michael and Robert are each a “fiduciary” with respect to the

Fund pursuant to sections 3(21)(A)(i) and (iii) of ERISA, 29 U.S.C. § 1002(21)(A)(i) and (iii),

because they exercised control over assets of the Fund, namely the Employees’ Contributions.

          35.        Defendants George, Michael and/or Robert have breached their fiduciary duties

under ERISA by failing to forward the Employees’ Contributions to the Fund for the period of

October 27, 2019 through January 25, 2020.

          36.        Defendants George, Michael and/or Robert owe the Fund past due amounts

unknown for misappropriated Fund assets (not including interest) for the period of October 27,

2019 through January 25, 2020 for the conduct set forth in paragraph 33.

          WHEREFORE, Plaintiffs request the following relief:

          (a)        A judgment against Defendants George, Michael and/or Robert in favor of the

Fund, pursuant to sections 409(a) and 502(g)(1) of ERISA, 29 U.S.C. §§ 1109(a), 1132(g)(1), for:

                     (i)        all plan assets George, Michael and/or Robert failed to forward to the Fund

                                through the date of the judgment;

                     (ii)       interest on such plan assets computed and charged at the greater of (a) an

                                annualized interest rate equal to two percent (2%) plus the prime interest

                                rate established by JPMorgan Chase Bank, NA for the fifteenth (15th) day


TM:592026 / 20110005 / 3/6/20                           -9-
      Case: 1:20-cv-01624 Document #: 1 Filed: 03/06/20 Page 10 of 12 PageID #:10




                                of the month for which the interest is charged, or (b) an annualized interest

                                rate of 7.5%;

                     (iii)      attorney’s fees and costs.

          (b)        Post-judgment interest computed and charged on the entire balance of the judgment

at the greater of (i) an annualized interest rate equal to two percent (2%) plus the prime interest

rate established by JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which

the interest is charged, or (ii) at an annualized interest rate of 7.5%, and with said interest to be

compounded annually;

          (c)        For such further or different relief as this Court may deem proper and just.


                                       COUNT III: EQUITABLE RELIEF

          37.        Plaintiffs incorporate the allegations of paragraphs 1 through 36 as if fully restated

herein.

          38.        Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), provides, “A civil action may

be brought—”

          by a participant, beneficiary, or fiduciary (A) to enjoin any act or practice which
          violates any provision of this title or the terms of the plan, or (B) to obtain other
          appropriate equitable relief (i) to redress such violations or (ii) to enforce any
          provisions of this title or the terms of the plan. . .

          39.        Pursuant to the CBA, the Participation Agreements, and the Trust Agreement,

Harty Press is subject to an ongoing obligation to pay contributions to the Fund, but has failed to

pay its monthly obligation for the period of October 27, 2019 through January 25, 2020.

          40.        Harty Press has been delinquent in its contribution payments to the Fund for

multiple months and the Fund believes Harty Press will continue to fail to fulfill its ongoing

obligation to timely remit required contributions to the Fund for the period after January 25, 2020.




TM:592026 / 20110005 / 3/6/20                            -10-
      Case: 1:20-cv-01624 Document #: 1 Filed: 03/06/20 Page 11 of 12 PageID #:11




          41.        The Fund believes that Harty Press’s failure to pay its current, ongoing contribution

obligations to the Fund is due to Harty Press’s financial problems.

          42.        Harty Press’s next monthly contribution (for February 2020) is due on March 15,

2020 and is estimated by the Fund to be in excess of $53,000.00.

          43.        The Fund has no adequate remedy at law to prevent the continued refusal of Harty

Press to comply with the terms of the CBA, the Participation Agreements, and the Trust

Agreement.

          44.        Unless Harty Press, George, Michael and Robert are enjoined from failing to

comply with their obligation to submit the required fringe benefit contributions, Harty Press’s

employees and the Fund will suffer irreparable harm.

          45.        As a result of Harty Press’s contribution delinquencies, the Fund has suspended the

payment of employee health and welfare benefit claims pending receipt of corresponding

contributions or payment of the full cost of coverage by the individual employees. The employees

of Harty Press are irreparably harmed by Harty Press’s ongoing delinquency because they must

either pay the full cost of coverage or go without coverage until the contributions are paid, even

though the employees continue to work and have a portion of the contributions owed to the Fund

deducted from their paychecks and which amounts are being improperly retained by Harty Press.

          46.        The Fund is irreparably harmed by Harty Press’s non-payment because employer

delinquencies such as Harty Press’s adversely affect the Fund's ability to meet funding standards

and negatively impacts the Fund’s financial integrity.

          47.        In addition, Harty Press’s continued delinquency will cause the Fund to lose the

benefit of interest income that it would otherwise earn and cause the Fund to incur additional

administrative expenses in connection with the detection and remedy of the delinquencies.

          WHEREFORE, Plaintiffs request the following relief:


TM:592026 / 20110005 / 3/6/20                        -11-
      Case: 1:20-cv-01624 Document #: 1 Filed: 03/06/20 Page 12 of 12 PageID #:12




          (a)        An order to show cause why Defendants should not be enjoined from violating the

provisions of ERISA, the CBA, the Participation Agreements, and the Trust Agreement;

          (b)        A preliminary injunction enjoining Defendants from violating the provisions of

ERISA, the CBA, the Participation Agreements, and the Trust Agreement and requiring

Defendants to timely remit monthly contributions to the Fund;

          (c)        A permanent injunction enjoining Defendants from violating the provisions of

ERISA, the CBA, the Participation Agreements, and the Trust Agreement;

          (d)        Such further or different relief as the Court may deem proper and just.

                                                            Respectfully submitted,

                                                             /s/ Matthew B. Wesley
                                                            Matthew B. Wesley (ARDC #6327766)
                                                            Attorney for Plaintiffs
                                                            Central States Funds
                                                            8647 W. Higgins Road
                                                            Chicago, IL 60631
                                                            (847) 777-4035
March 6, 2020                                               mwesley@centralstatesfunds.org




TM:592026 / 20110005 / 3/6/20                        -12-
